DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 31-51 are pending and examined.

Priority Date of Application
	The instant application is a CIP.  The claims as presented do not appear to have priority necessary to pre-date the cited prior art.  

Claim Rejections - 35 USC § 112
Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 31 is directed to a number of types of cancer comprising a histone H3 K27M mutation.  However, it appears that only certain forms of brain cancers harbor this mutation.  This appears to be explicitly stated in the Specification at paragraph 2, e.g.  As such, claim 31 includes forms of cancer that cannot comprise or are not known to comprise a histone H3K27M mutation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40, 43-47, 50, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., WO2015/073109 (of record), in view of Yuen et al., “Histone H3.3 Mutations: A Variant Path to Cancer,” Cancer Cell 24, November 11, 2012.
Allen teaches using the claimed compound (see abstract) to treat gliomas. See par.’s 36, 42, 96, and 105, and prior art claim 8.  Prior art claim 8 teaches gliomas as one of only 7 types of tumors.  Prior art claim 1 administers compound 1 to said subject.  The subject population for treating includes humans and non-humans, including a cat or dog. See par. 72.
Allen also teaches treating solid tumors, glioma, brain cancer, medulloblastoma, lymphomas, Ewing’s sarcoma, Central Nervous System cancers, neuroblastoma, leukemias, and other cancers. See par. 85-109.  A subject is claimed to include those under the age of 65 years. See prior art claim 37.
	While the examiner acknowledges that the specific form of glioma is not taught by the prior art, nor is a specific mutation that causes the claimed forms of cancer.  However, the prior art teaches a specific compound for treating a specific form of cancer.  As such, it is not clear why a person of ordinary skill would not expect compound 1 to treat gliomas resulting from any mutation and/or located at specific positions in a human, such as a midline glioma.  Treatment is interpreted to include amelioration of cancer to a slight degree, as no specific threshold of efficacy is required by the claims.   The teachings of the prior art are sufficient to provide a prima facie showing of obviousness and the burden has shifted to Applicant to explain why the claimed mutations and/or forms of glioma render the instant claims non-obvious over their own prior art’s more general teachings.
	With respect to claims directed to dopamine receptor expression, the examiner notes that these claims do not require a step for detected or determining expression levels of DRD2 or DRD5, e.g.  As such, if a type of cancer taught to be treated always overexpresses DRD2 and underexpresses DRD5, such limitation is met by treatment.  
	Yuen explains that approximately 70%-80% of pediatric gliomas are characterized by histone H3 mutations.  Relatively fewer gliomas have K27M substitutions. See p569, 5th full par.  Histone H3 mutations have been implicated in a high proportion of malignant pediatric brain cancers. See abstract.
	It would have been prima facie obvious to a person having ordinary skill in the art at the filing of the instant application to treat gliomas irrespective of the existence or lack thereof of a specific mutation causing the glioma.  Additionally, the species of glioma would not appear to form a basis of non-treatment in lieu of the teachings of the cited prior art.  This is particularly the case because up to approximately 80% of gliomas are characterized by H3 family mutations and Allen teaches treating gliomas with ONC201.  As such, there is a reasonable and predictable expectation of success in treating the claimed subject population in view of the teachings that compound 1 can be used to treat glioma, generally. 
	As such, claims 36-40, 43-47, 50, and 51 are rejected.

Claims 31, 36, 37, 41-45, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Talekar et al., “ONC201 induces cell death in pediatric non-Hodgkin’s lymphoma cells,” Cell Cycle Volume 14, Issue 15, August 1, 2015, in view of Morin et al., (US2013/0102477).
	Talekar teaches ONC201 will enhance therapeutic responses to treat lymphoma, including pediatric non-Hodgkin’s lymphoma (NHL).  ONC201 was shown to increase expression of DR5, which is a pro-apoptotic receptor that is co-induced by ONC201.  
	Morin teaches H3K27 mutation is a biomarker identifying a subject as having B-cell non-Hodgkin lymphoma. See prior art claims 1-7.
	With respect to claims directed to dopamine receptor expression, the examiner notes that these claims do not require a step for detected or determining expression levels of DRD2 or DRD5, e.g.  As such, if a type of cancer taught to be treated always overexpresses DRD2 and underexpresses DRD5, such limitation is met by treatment.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Talekar and Morin to arrive at a claimed invention.  One would be motivated to do so because Talekar teaches ONC201 to treat pediatric NHL and ONC201 increases DR5.  Further, H3K27 mutation is a biomarker to identify those subjects with B-cell NHL.  As such, if a subject is identified as having B-cell NHL by identifying the H3K27 biomarker, it would be obvious with a reasonable expectation of success to administer ONC201 because it is a known treatment of the same.  

Claims 31, 36, 37, 41-45, 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al., “ONC201 Exerts p53-Independent Cytotoxicity Through TRAIL and DR5 Induction In Mantle Cell Lymphomas,” Blood (2013) 122 (21):3822, in view of Morin et al., (US2013/0102477).
	Ishizawa teaches ONC201 induces apoptosis is various cancer cell types and acts by upregulating TRAIL-R2/DR5 in solid tumors.  ONC201 induced apoptosis in MCL cell lines within 72 hours.   MCL is a type of B-cell NHL.
	Morin teaches H3K27 mutation is a biomarker identifying a subject as having B-cell non-Hodgkin lymphoma. See prior art claims 1-7.
	With respect to claims directed to dopamine receptor expression, the examiner notes that these claims do not require a step for detected or determining expression levels of DRD2 or DRD5, e.g.  As such, if a type of cancer taught to be treated always overexpresses DRD2 and underexpresses DRD5, such limitation is met by treatment.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Talekar and Morin to arrive at a claimed invention.  One would be motivated to do so because Talekar teaches ONC201 to treat pediatric NHL and ONC201 increases DR5.  Further, H3K27 mutation is a biomarker to identify those subjects with B-cell NHL.  MCL is a type of B-cell NHL.  As such, if a subject is identified as having B-cell NHL by identifying the H3K27 biomarker, it would be obvious with a reasonable expectation of success to administer ONC201 because it is a known treatment of the same.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,369,154.  Although the claims at issue are not identical, they are not patentably distinct from each because the claims of the ‘154 patent are directed towards treating a species of glioma, which is a midline glioma.  The instant claims are directed towards treating all gliomas, which includes midline gliomas as evidenced by dependent claim 2, which includes midline gliomas as a subspecies of cancer to be treated by the claimed methods.
Claims 31-51 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,172,862.  Although the claims at issue are not identical, they are not patentably distinct from each because the claims of the ‘862 patent are directed towards treating a species of glioma, which is a midline glioma.  The instant claims are directed towards treating all gliomas, which includes midline gliomas as evidenced by dependent claim 2, which includes midline gliomas as a subspecies of cancer to be treated by the claimed methods.
Claims 31-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,688,679. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth above with respect to Allen et al., WO2015/073109, which is the WO publication of the ‘679 patent.  The ‘679 patent discloses treatment of glioma using the claimed compound.  
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Barsky whose telephone number is 571-272-2795.  The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628